PARKER, Judge.
Defendant appellant noted only one assignment of error, that the court erred in denying his Rule 12(b) (6) defense that the complaint failed to state a claim upon which relief can be granted. The appeal itself, however, is an exception to the judgment and raises the question whether the facts found support it. Dilday v. Board of Education, 267 N.C. 438, 148 S.E. 2d 513. In the present case the trial court, after denying defendant’s first defense, heard the evidence and entered judgment making detailed findings of fact which are in all material respects substantially the same as the facts alleged in the complaint. The question presented by this appeal, therefore, is whether those facts support the judgment. In our opinion they do not.
By clear language in the 1948 written agreement defendant leased his filling station to plaintiff “for a period of five years at the rate of $40.00 per month.” By not so clear language, he also agreed that “[i]f at the end of five years, [he] should want possession of said filling station,” he would “purchase all stock and equipment at 20% discount, and not over 2 years bills.” As matters turned out, defendant did not want possession at the end of five years. Instead, he permitted plaintiff to hold over and remain in possession as his tenant at a reduced monthly rental for more than fifteen additional years, and even then he offered to continue to lease, though at an increased rental. The question for decision is whether the obligation to purchase continued in effect throughout the hold over period. We hold that it did not.
It is true that in the absence of a statute, a provision in the original lease, or a new arrangement governing the holding over, “the general rule is that the tenancy arising from the tenants holding over with the consent of the landlord is presumed to be upon the same covenants and terms as the original lease, so far as they are applicable to the new tenancy.” 49 Am. Jur. 2d, Landlord and Tenant, § 1146, p. 1100. Here, however, the express language of the original lease brought the purchase agreement into play only if “at the end of five years,” the landlord *268should want possession. Since the term of the original lease was also for five years, obviously the parties contemplated the possibility that there might be a holding over or an extension after the initial five-year term, but nothing in the language indicates that the parties intended the purchase obligation to remain in effect throughout whatever holdover or extended period might occur. We do not interpret, as plaintiff urges, the phrase “at the end of five years” as meaning “at the end of the term of this lease or at the end of any renewal or extension thereof, including any extension effected by the tenants holding over with the landlord’s consent.” On the contrary, in our opinion the words “at the end of five years” mean exactly what they say. This conclusion finds support in the reasoning employed in cases cited in Annotation in 15 A.L.R. 3d 470, § 7, p. 491, et seq.
We hold that defendant’s obligation to purchase as contained in the 1948 written agreement was no longer in effect when, more than twenty years thereafter, he was called upon to fulfill it. The judgment appealed from is
Reversed.
Chief Judge Brock and Judge Baley concur.